Citation Nr: 0923146	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-08 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to November 
1969, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The issue of entitlement to service connection for chronic 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was not treated for and did not report a skin 
disorder while in service.

2.  The medical evidence of record fails to relate the 
Veteran's skin disorder to service.

3.  The Veteran's skin disorder is not among the list of 
enumerated diseases for which presumptive service connection 
due to herbicide exposure is available.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder have 
not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), as amended by 73 
Fed. Reg. 23,353-56 (Apr. 30, 2008).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In February 2004, the RO sent the Veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the Veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as records in the custody of a Federal department 
or agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed disability 
and service. 

The Board finds that the content of this letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, an SOC dated in 
February 2005 provided him with yet an additional 60 days to 
submit more evidence, and SSOC's dated in March and June of 
2007 provided him with an additional 30 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

The Board further notes that a March 2006 VCAA letter 
discussed the downstream disability rating and effective date 
elements stemming from an underlying claim for service 
connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).   

In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, including his 
service, VA, and private treatment records, and that he has 
not identified any other available pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  The Veteran was also offered the 
opportunity to testify at a hearing before the Board, but he 
declined, and he was provided with an appropriate VA 
examination during the pendency of his claim.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising his as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2008). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2008).

The Veteran reports that he has had skin lesions since his 
separation from service and he asserts that these lesions are 
attributable to his herbicide exposure during his service in 
the Republic of Vietnam.

The Veteran's recent medical records reflect various 
diagnoses of a skin disorder, including residual actinic 
keratosis and skin lesions.  Therefore, as this constitutes 
evidence of a present disability, the relevant inquiry is 
whether the Veteran's current skin disorder is attributable 
to service.

The Veteran's service treatment records contain no references 
to complaints of or treatment for any skin disorder while in 
service, and no skin abnormalities were noted on the 
Veteran's separation examination report.

The first post-service medical evidence of a skin disorder 
was noted during the Veteran's July 1984 VA Agent Orange 
examination, during which the Veteran reported recurrent 
sores on his hands with difficulty healing, and an abrasion 
on his right hand was observed during his physical 
examination.

The Veteran underwent a VA examination in March 2004, during 
which he reported sun exposure while performing road crew 
work, which included cleaning ditches, installing drainage 
pipes, and paving roads, for 29 years prior to the date of 
the examination.  A physical examination of the Veteran 
revealed skin spots due to sun exposure, which were confined 
to his forearms.  A total of five spots were observed, and 
they were pea-sized, difficult to visualize, flaky, and flat.  
The Veteran reported that his symptoms began approximately 
three years before the date of his examination and that he 
had been prescribed a topical medication to treat them.  The 
examiner noted no presence of acne or chloracne, instead 
noting a diagnosis of "skin lesions, flaking areas over 
[the] forearms."

A VA treatment record from later that same month reflects 
that the Veteran complained of residual actinic keratosis on 
his forearms and reported that he had been using a topical 
treatment from his private treating physician.  A diagnosis 
of actinic keratosis from sun exposure was noted.

In his submitted statements, the Veteran asserts that he has 
experienced symptoms of his skin disorder since service.  
(Submitted statements from the Veteran's son and step-sister 
do not reference his skin disorder, but address his other 
disability claims.)

First addressing the issue of direct service connection, the 
first medical evidence of the Veteran's current skin disorder 
was noted in 1984, approximately 15 years after the Veteran's 
discharge from service.  The Board notes that the absence of 
medical treatment for the claimed condition for many years 
after service preponderates against service connection.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed. Cir. 2000).  Moreover, the medical evidence of record 
suggests that the Veteran's current skin disorder is related 
to sun exposure, as reflected in his March 2004 VA treatment 
record.  Moreover, at his VA examination, the Veteran 
reported a post-service 29-year career involving regular sun 
exposure.  Thus, the evidence fails to support a finding that 
the Veteran's skin disorder either began in service or is 
attributable to service.  Therefore, direct service 
connection is not warranted.

As to the specific contention that the veteran was exposed to 
Agent Orange, the Board observes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii) (2008).  Because the Veteran had served in 
Vietnam, his exposure to herbicides is presumed.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).   

As the Veteran's variously diagnosed skin disorders, actinic 
keratosis and skin lesions, flaking of the skin, are not 
among the diseases for which presumptive service connection 
due to herbicide exposure is available, the Veteran is not 
entitled to service connection on this basis, as well.  
Moreover, at the Veteran's VA examination, the examiner 
specifically noted that the Veteran did not have chloracne or 
another acneform disease, the only skin disorders on the list 
of enumerated diseases in 38 C.F.R. § 3.309(e).

Finally, the Board acknowledges its consideration of the 
Veteran's assertions that his skin disorder began shortly 
after service and is related to service.  However,   while 
the Veteran is competent to report his symptomology since 
service, the Veteran is not competent to diagnose his skin 
disorder or to attribute his skin disorder to an event in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (Lay persons are not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.).  As the medical diagnoses 
attribute the Veteran's skin disorder to sun exposure and not 
to service, a basis upon which to grant service connection 
has not been presented, and the Veteran's appeal is therefore 
denied.

ORDER

Service connection for a skin disorder, to include as 
secondary to herbicide exposure, is denied.


REMAND

The Board finds that further development is warranted before 
adjudicating the Veteran's chronic headache service 
connection claim.

The Veteran reports the onset of his chronic headaches 
approximately six months after service and continuity of 
symptomology since service, and his recent medical records 
reflect a diagnosis of cluster headaches and his continued 
treatment for that condition.  

The Veteran reports receiving headache treatment from two now 
deceased physicians soon after service; therefore, the 
records from those physicians are not available.  However, 
the Veteran's VA headache treatment from  February 1977 has 
been obtained.  These records reflect that at that time, the 
Veteran reported experiencing cluster headaches for the past 
six years and that he had been hospitalized several years 
prior to the time of this treatment for a workup regarding 
his headaches.  The record also reflects a diagnosis of 
cluster headaches.  During the Veteran's VA Agent Orange 
examination, conducted in July 1984, the Veteran reported 
experiencing cluster headaches beginning in 1970, six months 
after his discharge from service.  Additionally, a submitted 
statement from the Veteran's step-sister reflects her 
observation of the Veteran's headaches beginning soon after 
service, and a statement from the Veteran's son reflects his 
recollection of the Veteran's longstanding headache 
disability.

While the Veteran was afforded a VA neurological examination 
in March 2004, which included a diagnostic impression of 
chronic headaches for the last 35 years, no medical opinion 
regarding the etiology of the Veteran's chronic headaches or 
their relationship to service was offered.  Given the 
evidence of a current disability which began soon after 
service, a medical opinion is warranted to determine whether 
it is related to service or became manifest to a compensable 
degree within one year after the Veteran's discharge from 
service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board notes that, to the extent the Veteran's claim of 
chronic headaches is neurological in nature, presumptive 
service connection may be granted for certain "chronic 
diseases" within the category of "other organic diseases of 
the nervous system" with evidence of manifestation thereof 
to a minimum compensable degree within one year after 
discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA outpatient 
treatment records from June 2007 to the 
present.

2.  Once the above-requested development 
is completed, schedule the Veteran for a 
VA examination to determine whether it is 
at least as likely as not (at a least a 
50-50 probability) that any currently 
diagnosed chronic headaches had their 
onset in service, became manifest to a 
compensable degree within one year of 
service, or are otherwise related to the 
Veteran's period of service.  The claims 
folder, to include the service treatment 
records, must be reviewed; such review 
must be reflected in the report provided.  
A complete rationale for the opinion 
expressed must be provided.  If the 
examiner determines that a medically-sound 
opinion cannot be reached, it is requested 
that an explanation as to why that is so 
be included.  

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.
 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


